Citation Nr: 0125403	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  99-14 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  The propriety of the 30 percent rating assigned for post 
traumatic stress disorder (PTSD), for the period prior to May 
11, 1998.

2.  The propriety of the 30 percent rating assigned for PTSD, 
for the period beginning on July 1, 1998.

3.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1999, in which 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted the veteran's 
claim of entitlement to service connection for PTSD and 
assigned a 30 percent rating thereto, effective August 27, 
1997.  The veteran subsequently perfected an appeal of that 
decision disagreeing with the assigned rating.  A video 
hearing on this claim was held in June 2001, before the 
undersigned Board member.  

After perfecting his challenge to the evaluation assigned for 
PTSD, in August 1999, the veteran submitted a claim of 
entitlement to a total disability rating for compensation 
purposes due to individual unemployability (TDIU).  Because 
evaluation of this claim and the increased rating claim 
require consideration of the same evidence, the Board finds 
that these claims are inextricably intertwined and that the 
TDIU claim is properly before the Board for consideration.



FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  For the period prior to May 11, 1998, the veteran's PTSD 
was manifested by avoidance behavior, depression, 
forgetfulness, feelings of rage, inappropriate smiling, 
homicidal ideation without intent, the absence of 
hallucinations or delusions, full orientation, flat affect, 
severely impaired short term memory, difficulty establishing 
and maintaining relationships socially and occupationally, 
and poor impulse control.

3.  For the period beginning on July 1, 1998, the veteran's 
PTSD is manifested by crying spells, poor anger management, 
anxiety and panic attacks, depression, nightmares, 
flashbacks, normal speech, appropriate dress and grooming, 
difficulty sleeping, irritability, limited ability to 
remember and process work procedures and instructions, 
emotional lability preventing positive interaction with co-
workers, and severe impairment to social and occupational 
functioning.

4.  The veteran's service-connected PTSD precludes him from 
securing and maintaining gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD for the 
period prior to May 11, 1998, are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2001).

2.  The criteria for a 70 percent rating for PTSD for the 
period beginning on July 1, 1998, are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.130, Diagnostic Code 9411 
(2001).

3.  The criteria for a total evaluation for disability 
purposes due to individual unemployability are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 
4.3, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claims were pending, the requirement that 
a claimant submit a well-grounded claim in order to trigger 
VA's duty to assist was eliminated and the duty to assist was 
expanded.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), to be codified at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001).  Consequently, 
the VA is obligated to assist the veteran in the development 
of his claims, unless there is no reasonable possibility that 
such assistance will aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001).  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).  

Furthermore, regulations implementing the VCAA have recently 
been promulgated by VA.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
With regard to the latter question, the regulations state 
that, "[a] medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim[.]"  66 Fed. Reg. 45631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)(i)).

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the veteran.  Additionally, he has been provided with a 
recent VA medical examination addressing the severity of his 
PTSD.  Finally, he has been provided notice of the 
information required to substantiate his claim in the 
Statements of the Case.  Accordingly, no further assistance 
is necessary to comply with the requirements of the new 
legislation or any other applicable rules or regulations 
regarding the development of the pending claim, and a remand 
back to the RO for compliance with the new legislation is not 
necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
This is especially true in the present case where the Board 
is granting the veteran an increase in the evaluation of his 
service-connected disability and a total disability rating 
for unemployability.


1.  The propriety of the assigned rating for PTSD.

The RO originally granted the veteran's claim of entitlement 
to service connection for PTSD in a February 1999 rating 
action.  A 30 percent evaluation was assigned effective 
August 27, 1997, the date the veteran's claim was received.  
The RO also assigned the veteran a temporary total rating for 
hospitalization for the period from May 11, 1998 to June 30, 
1998, thus creating two periods or stages of evaluation, the 
period prior to May 10, 1998, and the period beginning on 
July 1, 1998.  The veteran contends that his PTSD warrants a 
rating greater than 30 percent.  

According to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "Court"), because this 
appeal ensues from the veteran's disagreement with the rating 
assigned in connection with his original claim for service 
connection, the potential for the assignment of separate, or 
"staged," ratings for separate periods of time, based on 
the facts found, must be considered.  Fenderson v. West, 12 
Vet. App. 119 (1999).  As noted above, the RO has assigned 
separate staged ratings for the veteran's PTSD.  In reviewing 
the claim, the Board will also consider the applicability of 
staged ratings.

The veteran contends that his PTSD is of sufficient severity 
to warrant a rating greater than 30 percent.  At his June 
2001 video hearing before a member of the Board, he testified 
that he does not socialize, lives alone, and does not 
interact with his neighbors.  He has flashbacks, cries a lot, 
has nightmares, is easily startled and loses his temper 
easily.  He is prescribed medication for his symptoms, and 
must have assistance running errands because of his temper 
and anxiety.  He also testified that his recent attempt to 
work as a toll collector was unsuccessful due to his PTSD.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (2001); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
For a claim where the veteran has disagreed with the original 
rating assigned for his service-connected disability, it is 
necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating.  It is also necessary to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.130 (2001) (Schedule), the RO ascertained the severity of 
the veteran's PTSD by application of the criteria set forth 
in Diagnostic Code 9411, which requires application of the 
criteria in Diagnostic Code 9440.  Under this provision, a 10 
percent rating requires evidence of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or, symptoms 
controlled by continuous medication.  

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is warranted when the veteran has 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long term memory, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is applicable for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interferes with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty adapting to 
stressful circumstances (including work or a worklike 
setting), inability to establish and maintain effective 
relationships.  

A total or 100 percent schedular rating is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name. 


a.  The propriety of the 30 percent rating assigned for the 
period prior to May 11, 1998.

The medical evidence of record for this time period consists 
solely of a VA psychiatric examination dated in January 1998.  
The examination report notes that the veteran had retired 
recently after working for 34 years at the same place of 
employment.  He also reported symptomatology of flashbacks, 
isolation, avoidance behavior, startle response, depression, 
forgetfulness, and feelings of rage.  On mental examination 
the veteran was noted to have a nervous appearance, slow 
speech, poor impulse control, flat affect, depressed mood, 
severely impaired short term memory, and he smiled 
inappropriately.  His thought processes and content were 
within normal limits, he had no hallucinations or delusions, 
no suicidal ideation despite a prior suicide attempt, and 
homicidal ideations, but no intent.  He was able to maintain 
personal hygiene and other basic activities of daily living, 
and was fully oriented.  

The examiner assigned a Global Assessment Functioning (GAF) 
score of 45.  GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders, 32 (4th ed. 1994).  A 
GAF of 45 is defined as "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  The 
examiner also stated that the veteran had severe social and 
occupational impairment due to his PTSD, and observed that 
despite the fact that the veteran maintained full-time 
employment for years it was his opinion that the veteran 
never fully adjusted to the work place due to his combat 
experiences.  The examiner went on to note that the veteran 
had difficulty establishing and maintaining relationships 
both socially and occupationally due to his PTSD, and had 
poor impulse control, which could render him dangerous to 
himself and others.

Given this evidence, the Board finds that the severity of the 
veteran's symptomatology most nearly approximates the 
elements for a 70 percent rating.  Although the veteran did 
not demonstrate all the criteria for a 70 percent evaluation 
his overall presentation of symptoms satisfy the criteria.  
Specifically, the veteran demonstrated impaired impulse 
control, difficulty in establishing work and social 
relationships, anxiety, and depression affecting his ability 
to function independently.  Moreover, the examiner noted that 
the veteran had severe occupational and social impairment, 
and as noted above, the purpose of disability ratings are to 
compensate for impairment in earning capacity.  Given the 
veteran's severe symptomatology, compensation at a 70 percent 
level is appropriate.  The Board further finds that this 
rating is sustained throughout the period prior to May 11, 
1998, and staged ratings for this period are not appropriate.

Having so determined, the Board finds that the veteran's 
disability picture prior to May 11, 1998, does not meet the 
criteria for a total schedular rating.  He did not present 
any of the symptoms for a total rating.   He was oriented, 
did not have delusions, hallucinations, grossly inappropriate 
behavior, intermittent inability to perform activities of 
daily living, or memory loss for his own name or those of 
close relatives.  While he had some impairment to impulse 
control, the was not deemed to be a persistent danger to 
himself or others.  Accordingly, the veteran's claim for a 
rating greater than 30 percent for the period prior to May 
11, 1998, is granted, but only to 70 percent disability 
rating.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

b.  The propriety of the 30 percent rating assigned for the 
period beginning on July 1, 1998.

The medical evidence shows that the veteran was hospitalized 
from May 11, 1998, to approximately June 19, 1998.  While the 
hospitalization records are not part of the relevant period 
of evaluation, they do shed light on the status of the 
veteran's PTSD proximate to July 1998.  At entry to the VA 
hospital in May 1998, it was noted that the veteran had 
crying spells, and anger management problems.  He also 
suffered from shortness of breath and anxiety.  He was well-
groomed, dressed appropriately, with normal mannerisms and 
fluent, logical speech.  His mood was depressed, and he had 
panic attacks 2-3 times a week.  During hospitalization he 
attended group therapy sessions, and was prescribed 
medication for his symptoms.  

At discharge from the hospital, the evaluation report of his 
disability noted depression, crying, sleep problems, suicidal 
ideation, a mild tremor, irritability, and moderate to severe 
dysphoria.  His speech was fluent, logical, and goal-oriented 
and he had no delusions.  The veteran reported that he did 
not socialize, and was still suffering form nightmares, 
flashbacks, nervousness, and anger problems.  Testing done in 
the hospital indicated that his anxiety and helplessness were 
in the severe range, and that his level of depression was in 
the extremely severe range.  

The veteran's GAF at discharge was listed as 50.  As with his 
previous GAF of 45, a GAF of 50 indicates "serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  He was determined not to be a danger to 
himself or others, and was noted to be unemployable, but was 
to be re-evaluated for possible vocational rehabilitation or 
for leisure activities.

From June 1998 forward, the veteran attended group therapy 
sessions approximately twice a month.  These sessions 
addressed methods of coping with anger, stress, anxiety, and 
depression.  In May 1999 the veteran was evaluated for 
participation in a separate PTSD program.  The initial 
evaluation noted that he suffered from nightmares, 
flashbacks, anxiety, thoughts of suicide, severe depression, 
intrusive thoughts, crying spells, irritability, and sadness.  
He had no suicidal ideations, avoided crowds, and mostly read 
and went fishing as leisure activities.  Mental examination 
showed the veteran to be clean and casually dressed, 
cooperative, engagable, and calm.  His speech was normal, his 
motor activities were within normal limits, and his mood was 
"pretty good."  He had a full range affect, and was fully 
oriented, with intact judgment and insight.  His thought 
processes were goal oriented.  He was assigned a GAF of 50.  

During the veteran's participation in this program he was 
evaluated for possible vocational and rehabilitation 
services.  After evaluating the veteran, the examiner 
determined that based on review of the veteran's medical 
records and the evaluation findings, the severity of the 
veteran's symptoms limited his ability to remember and 
process work procedures and instructions.  Additionally, his 
emotional lability prevented him from getting along with 
coworkers without distracting them or exhibiting behavioral 
extremes.  The examiner concluded that the veteran's 
psychiatric problems prevented him from being able to meet 
the demands of work on a sustained basis in a competitive 
work environment.  The veteran was found to not be feasible 
for vocational rehabilitation due to the severity of his 
psychiatric symptoms and a poor prognosis for recovery.

In June 1999, at the veteran's discharge from the program, he 
was noted to have severe depression, mood lability, anxiety, 
thoughts of suicide, irritability, nightmares, and sleep 
disruption.  The report noted that the veteran was suffering 
the "sequelae" of living with chronic PTSD symptoms and the 
impact of those symptoms on all aspects of his life, 
particularly in family interactions and general quality of 
life, with exacerbation in the years since his retirement and 
the loss of his usual coping mechanism of "workaholism."  
Psychological test results from admission and discharge 
revealed that his scores for anxiety, depression, and 
hopelessness improved while he was in the program, however, 
they all remained in the severe and extremely severe range.  

He was found to have an admission GAF of 45, and a discharge 
GAF of 50, and was not considered to be an acute danger to 
himself or others.  The examiner also noted that the veteran 
was totally and permanently disabled from consistent gainful 
employment on the basis of his severe and continuing PTSD 
symptoms.  His psychiatric symptoms were also noted to be a 
limiting factor in his effective community functioning.

Outpatient treatment records for the period after June 1999 
indicate that the veteran maintained participation in group 
therapy sessions approximately twice a month with no notable 
improvement in his condition.  In June 2001 he was once again 
evaluated for vocational rehabilitation potential.  During 
the evaluation the veteran demonstrated impairment in 
concentration and memory both recent and long term, but was 
fully oriented and had speech and thinking generally within 
normal limits.  The examiner noted that his relationships 
with his family had deteriorated, and that he cannot do his 
own shopping because he cannot be around other people in the 
stores, and he cannot pay his own bills which is done by 
family members.  Upon completion of the evaluation, the 
veteran was once again deemed unemployable and not feasible 
for vocational rehabilitation due to his chronic and severe 
PTSD.  

Based on this evidence, the Board finds that the veteran's 
symptomatology again most nearly approximates the criteria 
for a 70 percent rating.  There is no indication that the 
veteran's symptoms have improved since the time period prior 
to July 1, 1998.  The evidence shows that he was still 
suffering from a severe impairment to his social and 
occupational functioning, has panic attacks, cannot adapt to 
a worklike setting, and is not able to maintain effective 
relationships.  His avoidance and isolation are if anything, 
increased since the initial examination, and although his 
impulse control seems to have improved, overall, his symptoms 
have not abated.  While the Board acknowledges that he does 
not demonstrate all the listed symptoms for a 70 percent 
evaluation, as with the earlier discussion, the Board finds 
that his overall disability picture satisfies the criteria 
for a 70 percent evaluation.  Moreover, the Board finds that 
this rating is sustained throughout the period from July 1, 
1998, and staged ratings for this period are not appropriate.

With regard to the applicability of a total disability 
rating, the veteran's disability picture for the period 
beginning on July 1, 1998, does not meet the criteria for a 
total schedular rating.  While the veteran exhibited some 
intermittent inability to perform the activities of daily 
living, such as shopping and paying bills, overall he does 
not present sufficient symptomatology to warrant application 
of a total schedular rating.  The medical evidence 
consistently reveals that he was oriented, did not have 
delusions, hallucinations, grossly inappropriate behavior, or 
memory loss for his own name or those of close relatives.  
Additionally, it appears that his impulse control problems 
have improved and he has been determined repeatedly not to be 
a danger to himself or others.  Accordingly, the veteran's 
claim for a rating greater than 30 percent for the period 
beginning on July 1, 1998, is granted, but only to a 70 
percent disability rating.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

2.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.

With regard to the veteran's claim for a total disability 
rating due to individual unemployability, the veteran's 
service-connected PTSD, has been assigned a 70 percent rating 
for those time periods when he was not receiving a temporary 
total rating due to hospitalization.  To meet the 
requirements for total disability rating due to individual 
unemployability, the veteran's schedular rating must be less 
than total, and he must be found to be unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2001).  Given the above 
discussion of the veteran's claim for an increased rating, 
the veteran currently has a disability ratable at 70 percent 
or more.  Consequently, he meets the threshold criteria for a 
total rating due to individual unemployability.  

As for his inability to secure and follow a substantially 
gainful occupation by reason of his service-connected PTSD, 
the veteran stated in his application for TDIU that he has 
not worked since 1996, and he is a high school graduate.  At 
his June 2001 hearing, he noted that he had attempted to get 
a job as a toll collector and could not handle it.

As noted in the medical evidence discussed previously, the 
veteran's PTSD has been determined to render him unemployable 
by several VA examiners, including the January 1998 examiner, 
two separate vocational and rehabilitation evaluators, and 
medical personnel treating him for his PTSD in the VA 
hospital at Tuscaloosa in June 1998 and June 1999.  The most 
recent evaluation, dated in June 2001, clearly states that 
the veteran was not employable due to his emotional lability 
and that his condition is chronic with extremely poor 
prognosis for improvement.

Given the limitation on the veteran's functional ability due 
to his service-connected PTSD, and the multiple conclusion by 
VA medical personnel that his PTSD renders him unable to 
work.  The Board finds that the veteran is unemployable due 
to his service-connected PTSD, and his claim of entitlement 
to a total disability rating due to individual 
unemployability is granted.


ORDER

Entitlement to a 70 percent rating for the period prior to 
May 11, 1998, is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.

Entitlement to a 70 percent rating for the period beginning 
on July 1, 1998, is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.

A total disability rating based on individual unemployability 
due to service-connected disability is granted, subject to 
the laws and regulations governing the disbursement of 
monetary benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

